Case 1:18-cr-00454-CMH Document 55 Filed 10/21/19 Page 1 of 1 PageID# 264




                         IN THE UNITED STATES DISTRICT COURT FOR THE
                                  EASTERN DISTRICT OF VIRGINIA

                                           Alexandria Division


      UNITED STATES OF AMERICA                                   1:18-CR-454(CMH)
                    V.



      ISAAC N. GIBBONS

                                       TOINT PROPOSED ORDER

             This matter having come before the Court on the parties'joint proposed order in the
      above-captioned case, and for good cause shown,the Court hereby orders.
              1.    The government's CIPA § 6 Motion will be due on Wednesday,October 23'^.
              2.     Any defense reply will be due on Monday,November 4th.
              3.     A hearing on this matter will take place on Thursday, November at 9:30
       A.M.

              ENTERED this ^ I         of October, 2019.



                                                           CLAUDE M.HILTON
                                                           UNITED STATES DISTRICT JUDGE
